 316302 NLRB No. 48DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1All dates are in 1988 unless otherwise indicated.2Since at least June 1, 1985, Carpenters Local Union Nos. 1780, 1827, and2375 have had in effect with the Nevada Chapter Associated General Contrac-
tors, Southern Nevada Home Builders Association, Inc., and Southern Nevada
Chapter Painting and Decorating Contractors of America, a collective-bargain-
ing agreement covering, inter alia, all carpenter and pile driver work in the
southern half of the State of Nevada. This agreement had a June 30, 1988 ex-
piration date, but was extended through September 30, 1988. A successor
agreement was reached and signed in September 1988. The agreement con-
tained a three-step grievance/arbitration procedure.3The questionnaire, consisting of 75 questions, asked for such informationas, inter alia, the identities of the officers, directors, and stockholders of the
Respondent and of Webb of California; the identities of those who ``establish
or otherwise control labor relations policy'' for each; the names of their cus-
tomers; the details of any ``equipment transactions,'' transfers of personnel and
funds, or subcontracting between the two; the location of their bank accounts
and accounting, corporate, and other records; and their office locations and the
geographic areas where each does business.4In its October 13 letter, the Respondent provided some information in re-sponse to questions raised by Local 1827's representatives in a discussion on
September 29. This information stated that Round Mountain and Newmont
Gold were Webb of California contracts; gave Webb of California's address;
stated that payments on the Newmont Gold project, including payroll and
fringe benefits, were made by Webb of California or its subcontractors; and
stated that the Standard International Agreement does not provide for griev-
ances or arbitration.Jervis B. Webb Company and United Brotherhoodof Carpenters and Joiners of America, Local
Union No. 1827, AFL±CIO. Case 28±CA±9482March 29, 1991DECISION AND ORDERBYCHAIRMANSTEPHENSAND
MEMBERSCRACRAFTAND
DEVANEYOn August 7, 1989, Administrative Law Judge Rich-ard J. Boyce issued the attached decision. The General
Counsel filed exceptions and a supporting brief, and
the Respondent filed an answering brief.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and briefs and has de-
cided to affirm the judge's rulings, findings, and con-
clusions only to the extent consistent with this Deci-
sion and Order.The judge concluded that the Respondent did notviolate Section 8(a)(5) and (1) of the Act by refusing
to furnish requested information to Carpenters Local
1827 because there was no evidence that the Respond-
ent had ever employed bargaining unit employees in
Local 1827's jurisdiction, and thus the Respondent had
no obligation to bargain with Local 1827. For the rea-
sons set forth below, we disagree.The Respondent, with its principal office located inFarmington Hills, Michigan, is a national contractor
engaged in the building and construction industry as a
manufacturer and installer of conveyor systems. In
1970, the Respondent and the United Brotherhood of
Carpenters and Joiners of America, AFL±CIO entered
into the Standard International Agreement, which
bound the Respondent to the terms and conditions of
the local union affiliates' labor agreements when it
performed carpentry work within the locals' respective
territorial jurisdictions. As noted by the judge, the Re-
spondent thus was saved, at least theoretically, from
having to enter into separate contracts with the locals
when on projects in their jurisdictions.At all relevant times, Webb of California was en-gaged in a project at Round Mountain, Nevada, which
is in the jurisdiction of Local 1827. Webb of Califor-
nia was not signatory to the Standard International
Agreement, or to any agreement with Local 1827 inci-
dental to the Round Mountain project.By letter dated September 8, 1988,1Local 1827'sbusiness manager, Dana Wiggins, notified the Re-
spondent that Local 1827 was filing a grievance
against it regarding the Round Mountain project.
Wiggins believed that the Respondent had been award-ed the work and had subcontracted a portion of it toa nonunion firm, contrary to the subcontracting clause
contained in the 1970 Standard International Agree-
ment and the Local 1827 collective-bargaining agree-
ment.2The Respondent replied by letter dated September16 that it had not contracted for any work at Round
Mountain, and thus the filing of a grievance against
the Respondent was inappropriate. By letter dated Sep-
tember 19, Wiggins asked the Respondent if it wished
to proceed to the next step of the grievance procedure
or directly to arbitration. The Respondent answered, by
letter dated September 29, that it believed an error had
been made and that it was not engaged in any con-
struction work in Nevada.By letter dated October 3, Wiggins stated that it wasLocal 1827's ``understanding'' that the Respondent
and Webb of California ``are in fact one and the same
company,'' and that as the Round Mountain project
was within Local 1827's jurisdiction, the Respondentwas acting without regard for its contractual obliga-
tions. The letter further stated that to facilitate the han-
dling of its grievance, Local 1827 needed information
concerning the exact relationship between the Re-
spondent and Webb of California, and requested the
completion of an enclosed questionnaire.3By letter dated October 13, the Respondent provideda limited portion of the information sought, but refused
to provide much of the requested information, stating
that it did not agree with Local 1827's assertions that
the Respondent was in violation of its agreement, that
it and Webb of California were not separate and inde-
pendent companies, and that the Respondent was per-
forming work on the Round Mountain project.4The parties stipulated that the information sought byLocal 1827 ``is presumptively relevant ... if, in fact,
 317JERVIS B. WEBB CO.5By letter dated November 3, i.e., after the 60-day deadline, the Union ex-tended the deadline for returning the revised agreement until December 31.6With respect to the relevance of the requested information, as noted abovethe parties stipulated that the information sought is presumptively relevant, ifa collective-bargaining relationship existed between them. In any event, we are
satisfied that the Union had a sufficient basis for a reasonable belief (1) that
there might be a relationship between the Respondent and Webb of California
sufficient to make the Respondent an employer of the latter's employees with-
in the jurisdiction of Local 1827 and (2) that its bargaining agreement applies
to those employees. See Barnard Engineering Co., 282 NLRB 617, 619±620(1987).7Although we note, contrary to the General Counsel, that the one-man unitrule can be applied in an 8(f) context (e.g., Stack Electric, above; Searls Re-frigeration Co., 297 NLRB 133 (1989); and Garman Construction, 287 NLRB88 (1987)), we find such cases, as well as D&B Masonry
, above, to be dis-tinguishable from the instant case. Each of the above-cited cases involved a
situation in which it was known that the employer had one or no employees
for a certain period of time. In the instant case, however, there currently areemployees at the Round Mountain project; the threshold question is whether
they are employees of the Respondent. It is this question which Local 1827's
information request seeks to answer, and at this stage we find it inappropriate
to invoke the one-man unit rule to excuse the Respondent from giving infor-
mation which would help to establish whether or not it has employees at the
Round Mountain project.8282 NLRB 1375 (1987), enfd. sub nom. Iron Workers Local 3 v. NLRB,843 F.2d 770 (3d Cir. 1988), cert. denied 109 S.Ct. 222 (1988).a collective-bargaining relationship existed between''them.The Standard International Agreement did not con-tain an expiration date or a procedure by which it
could be modified or terminated. By letter dated Au-
gust 15 to signatory employers, the International Union
stated that it had enclosed a revised agreement that
would ``replace the previous version''; and that con-
tractors who failed to execute and return the revised
agreement within 60 days would no longer be consid-
ered active signatories to the Standard International
Agreement upon completion of all projects in progress,
and would be required to sign locally in each area
where work would be performed in the future.5TheRespondent did not execute and return the revised
agreement.The judge noted that the General Counsel did notcontend, and the record did not show, that the Re-
spondent and Webb of California were so interrelated
that the employees of Webb of California were the em-
ployees of the Respondent for purposes of the Act, or
that the Respondent in its own name had ever per-formed unit work in Local 1827's jurisdiction. The
judge further stated that an employer's duty to bargain
cannot exist unless at least two employees are regu-
larly in the unit, citing Stack Electric, 290 NLRB 575(1988), and D&B Masonry
, 275 NLRB 1403, 1408(1985). The judge thus concluded that the Respondent
had no obligation to bargain with Local 1827, and
therefore did not violate the Act by refusing to provide
the requested information.The General Counsel contends that the judge's rea-soning makes no sense as it would require Local 1827
to first establish that an alter-ego relationship exists
between the Respondent and Webb of California in
order to have the right to obtain the information that
would establish whether such a relationship exists. The
General Counsel also contends that one-man unit cases
such as Stack Electric and D&B Masonry 
are inap-posite to the instant case. The General Counsel notes
that those one-man unit cases involved situations in
which a bargaining unit over time had been confined
to one or no employees, or the unit currently had one
or no employees and the employer could show that
such would be the condition in the future. The General
Counsel argues that the one-man unit rule should not
apply in an 8(f) context, such as here, because under
Section 8(f) an employer generally will have no em-
ployees at the time it enters into an agreement with a
union, but will have employees in the foreseeable fu-
ture. The General Counsel thus argues that, in the con-
text of an 8(f) agreement, the employer has an obliga-
tion to bargain, even if no employees have yet been
hired; otherwise, the prehire agreements established bySection 8(f) would be worthless until employees wereactually hired.Contrary to the judge, we find that the Respondentviolated Section 8(a)(5) and (1) by refusing to provide
the requested information to Local 1827. We note that
the purpose of the information request was to deter-
mine the nature of the relationship between the Re-
spondent and Webb of California, if any, and thus to
determine whether the Respondent was in fact employ-
ing unit employees in Local 1827's jurisdiction by vir-
tue of its relationship with Webb of California. We
further note that the parties have stipulated that the in-
formation sought is presumptively relevant, if a collec-
tive-bargaining relationship existed between them.
Thus, we view the judge's reasoning as circular, be-
cause it would require the Union to show the inter-
relationship between the Respondent and Webb of
California before being entitled to receive any of the
requested information from the Respondent regarding
their relationship.6Because the information sought bythe Union was necessary to assess whether the Re-
spondent was employing unit employees, we cannot
agree with the judge that the Respondent had no obli-
gation to provide the information because the Union
was unable to show at this stage that the Respondent
employed any unit employees.7In light of his conclusion, the judge found it unnec-essary to reach the Respondent's other defenses. As we
do not agree with the judge's conclusion, we will ad-
dress the Respondent's other defenses here.The Respondent contends that because it did nothave a reasonable amount of time to produce the re-
quested information before the Standard International
Agreement expired on October 14, and because no
duty to bargain remained when the contract expired
under the principles espoused for 8(f) contracts in JohnDeklewa & Sons,8the Union's information request isnow unenforceable. Even assuming that the Standard 318DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
9See Fortney & Weygandt, Inc., 298 NLRB 863 (1990).10See Ted Hicks & Associates, 232 NLRB 712, 714 fn. 5 (1977).11If this Order is enforced by a judgment of a United States court of ap-peals, the words in the notice reading ``Posted by Order of the National Labor
Relations Board'' shall read ``Posted Pursuant to a Judgment of the United
States Court of Appeals Enforcing an Order of the National Labor Relations
Board.''International Agreement expired on October 14, wenote that the Union requested the information on Octo-
ber 3 to facilitate the handling of its grievance, which
was filed on September 8, well before the agreement's
alleged expiration. Applying the principles of NoldeBros. v. Bakery Workers Local 358, 430 U.S. 243, 251(1977), we note that as the grievance here clearly arose
prior to the contract's alleged expiration, the expiration
of the contract would not terminate the parties' con-
tractual obligation to arbitrate the grievance. As Noldestates, ``it could not seriously be contended'' that con-
tract expiration would terminate the contractual obliga-
tion to arbitrate disputes based on preexpiration events.
430 U.S. at 251. We find that the principles of Noldeapply even in an 8(f) context, for to hold otherwise
would enable an 8(f) employer to commit contractual
violations with impunity in the closing days of the
contract's term. Although an 8(f) employer is generally
free of contractual obligations once its contract has ex-
pired, it must abide by the contract during the con-
tract's term; therefore, an 8(f) employer would still be
bound to process grievances involving preexpiration
events. Thus, as the information requested by Local
1827 here is necessary for it to process its
preexpiration grievance, we find that the Respondent's
obligation to furnish the requested information contin-
ued even after the contract allegedly had expired.The Respondent also contends that the 1970 Stand-ard International Agreement was not a valid or en-
forceable contract because it did not contain a
duration/termination clause or a commencement date.
We find this contention to be without merit. Although
the Standard International Agreement did not contain a
duration/termination clause or a commencement date, it
incorporated by reference the terms and conditions of
the local union agreements when a signatory employer
was performing carpentry work within the respective
territorial jurisdictions of the local unions. Thus, the
contractual relationship between the Respondent and
the Union was defined by both the Standard Inter-
national Agreement and the applicable local union
agreement.9The Local 1827 agreement at issue herecontained a duration/termination clause and a com-
mencement date, and we find that the Respondent
would be bound by those provisions when performing
work within Local 1827's jurisdiction.10Thus, we findthat the Respondent had an enforceable contractual re-
lationship with the Union, and thus was obligated to
provide the Union with the requested relevant informa-
tion.CONCLUSIONSOF
LAW1. The Respondent is an employer engaged in com-merce within the meaning of Section 2(2), (6), and (7)
of the Act.2. The Union is a labor organization within themeaning of Section 2(5) of the Act.3. By failing and refusing to provide the Union withthe information requested in the Union's letter and
questionnaire of October 3, 1988, the Respondent has
unlawfully refused to bargain with the Union and has
engaged in unfair labor practices within the meaning of
Section 8(a)(5) and (1) of the Act.4. The aforesaid unfair labor practices affect com-merce within the meaning of Section 2(6) and (7) of
the Act.THEREMEDYHaving found that the Respondent has violated Sec-tion 8(a)(5) and (1) of the Act, we shall order it to
cease and desist therefrom and to take certain affirma-
tive action designed to effectuate the policies of the
Act. We shall order the Respondent to furnish the re-
quested information.ORDERThe National Labor Relations Board orders that theRespondent, Jervis B. Webb Company, Farmington
Hills, Michigan, its officers, agents, successors, and as-
signs, shall1. Cease and desist from
(a) Refusing to bargain collectively with UnitedBrotherhood of Carpenters and Joiners of America,
Local Union No. 1827, AFL±CIO by refusing to fur-
nish the Union with the information requested in the
Union's letter and questionnaire of October 3, 1988.(b) In any like or related manner, interfering with,restraining, or coercing employees in the exercise of
rights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Promptly furnish the Union, on request, the in-formation requested in the Union's letter and question-
naire of October 3, 1988.(b) Post at its Farmington Hills, Michigan office,and at the Round Mountain, Nevada jobsite copies of
the attached notice marked ``Appendix.''11Copies ofthe notice, on forms provided by the Regional Director
for Region 28, after being signed by the Respondent's
authorized representative, shall be posted by the Re-
spondent immediately upon receipt and maintained for
60 consecutive days in conspicuous places including 319JERVIS B. WEBB CO.1Sec. 8(a)(5) makes it an unfair labor practice for an employer ``to refuseto bargain collectively with the representatives of his employees ....'' Sec.
8(a)(1) states that it is an unfair labor practice for an employer ``to interfere
with, restrain, or coerce employees in the exercise of the rights guaranteed in
Section 7.'' Sec. 7 states in relevant part that ``employees shall have the right
to self-organization, to form, join, or assist labor organizations, to bargain col-
lectively through representatives of their own choosing, and to engage in other
concerted activities for the purpose of collective bargaining or other mutual
aid or protection ....''
2I.e., employees coming under Local 1827's regional contract by virtue ofRespondent's being signatory to the Standard International Agreement. The
complaint describes the unit as:All journeymen and apprentice carpenters and their helpers employed bythe Respondent within the geographical jurisdiction of Local 1827, ex-
cluding watchmen, guards and supervisors as defined in the Act.all places where notices to employees are customarilyposted. Reasonable steps shall be taken by the Re-
spondent to ensure that the notices are not altered, de-
faced, or covered by any other material.(d) Notify the Regional Director in writing within20 days from the date of this Order what steps the Re-
spondent has taken to comply.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
refuse to bargain collectively withUnited Brotherhood of Carpenters and Joiners of
America, Local Union No. 1827, AFL±CIO by refus-
ing to furnish the Union with the information re-
quested in the Union's letter and questionnaire of Oc-
tober 3, 1988.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.WEWILL
furnish the Union, on request, the informa-tion requested in the Union's letter and questionnaire
of October 3, 1988.JERVISB. WEBBCOMPANYCornele A. Overstreet, Esq., for the General Counsel.Gregory J. Kamer, Esq., of Las Vegas, Nevada, for the Re-spondent.DECISIONSTATEMENTOFTHE
CASERICHARDJ. BOYCE, Administrative Law Judge. This mat-ter was tried in Las Vegas, Nevada, on March 23, 1989. The
complaint, based on a charge filed by United Brotherhood of
Carpenters and Joiners of America, Local Union No. 1827,
AFL±CIO (Local 1827) issued on January 20, 1989, and al-
leges that Jervis B. Webb Company (Respondent) is party to
a collective-bargaining agreement with Local 1827 covering
carpenters and helpers employed by it within the Local
1827's territorial jurisdiction; that another company, Jervis B.
Webb of California (Webb of California) was ``awarded a
contract to perform, and is performing, work for Echo Bay
Mining Corp.'' within that jurisdiction; that Local 1827 ``has
had reasonable cause to believe that the Respondent, acting
through ... Webb of California ... has been doing busi-

ness within its ... jurisdiction''; and that Respondent has

violated Section 8(a)(5) and (1) of the National Labor Rela-
tions Act (Act) since about October 13, 1988, by refusing
Local 1827's request for ``certain information regarding therelationship, if any, by and between the Respondent and ...
Webb of California.''1Respondent defends that it was under no duty to bargainwith Local 1827 at the relevant time, and thus had no obliga-
tion to comply with the request.I. JURISDICTION, LABORORGANIZATION
Respondent, a Michigan corporation, manufactures and in-stalls conveyor systems. The pleadings establish and I find
that it is an employer engaged in and affecting commerce
within Section 2(2), (6), and (7) of the Act. The pleadings
further establish and I find that Local 1827 and its parent or-
ganization, United Brotherhood of Carpenters and Joiners of
America, AFL±CIO (United Brotherhood) are labor organiza-
tions within Section 2(5) of the Act.II. THEALLEGEDMISCONDUCT
A. FactsIn 1970, Respondent and the United Brotherhood enteredinto a Standard International Agreement, so called. This
brought Respondent under the regional labor contracts to
which the local union affiliates of the United Brotherhood
were party when doing carpentry work within the respective
territorial jurisdictions of those locals. Respondent thus was
saved, at least theoretically, from having to enter into sepa-
rate contracts with the several locals when on projects in
their jurisdictions.Webb of California was engaged on the project in questionfor Echo Bay Mining Corp. at Round Mountain, Nevada, at
relevant times. Round Mountain is in the jurisdiction of
Local 1827. Webb of California is not signatory to a Stand-
ard International Agreement, nor did it enter into any agree-
ment with Local 1827 incidental to undertaking the Round
Mountain project. While Webb of California doubtless is
somehow related to Respondent, the General Counsel does
not contend, nor does the record show, that the two are a sin-
gle employer, alter egos, joint employers, or otherwise so
connected that Webb of California's employees at Round
Mountain were employees of Respondent for purposes of the
Act.The record contains no substantial evidence, moreover,and the General Counsel does not contend, that Respondent
ever had bargaining unit employees in its own name at
Round Mountain;2or, indeed, that it has ever done unit workin the jurisdiction of Local 1827.By letter dated September 8, 1988, Business ManagerDana Wiggins notified Respondent that Local 1827 was ``fil-
ing a grievance'' against it with regard to the Round Moun- 320DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
3Wiggins testified that he had informed Respondent's chief engineer, BillMensch, of the pendency of the Round Mountain project, in the hope that Re-
spondent would bid on it; and that Mensch reported back that Respondent
would be submitting a bid. Wiggins went on that he presently heardÐnot from
RespondentÐthat Respondent's was the successful bid; that he then called
Mensch ``and congratulated him on being awarded the job''; that Mensch said
Wiggins' ``lead had helped''; and that each said he was ``looking forward to
working with'' the other.Wiggins' recital continued that, ``prior to filing the grievance,'' he was toldby Jim Richardson, who reportedly was Respondent's person ``in charge of
installations,'' that Respondent would be subcontracting to The Industrial
Company.4The Local 1827 contract bore a July 1, 1988 expiration date. Wigginscredibly testified that it was extended through September to ensure continuity
pending the negotiation of a successor contract. It set forth 3-step
grievance/arbitration procedure ``should a controversy, dispute or disagreement
arise ... over the interpretations and operations of this Agreement.''
5By letter to signatories dated November 3Ði.e., after the 60-day dead-lineÐthe general president ``extend[ed] the deadline for returning the new
signed Agreement until December 31, 1988.''tain project. Wiggins was under the impression that Respond-ent had been awarded the work, and had subcontracted a por-
tion of it to a nonunion firm, The Industrial Company.3Hisletter elaborated that Local 1827 was grievingdue to your lack of compliance with the sub-contractors[sic] clause contained in the ... [1970] Agreement

which you are signatory to with the United Brotherhood
...; and also the subcontractors [sic] clause contained

in our Local Collective Bargaining Agreement.4Respondent's vice president of field operations, NorrisColley, replied by letter dated September 16, stating:This is to inform you that [Respondent] has not con-tracted with Round Mountain Nevada for work relating
to the Echo Bay Mining Project. As a result, the filing
of any grievance with [Respondent] would be inappro-
priate.Wiggins came back by letter dated September 19, askingColley to inform him whether Respondent ``wish[ed] to pro-
ceed to the next step of the grievance procedure ... or ...

directly to Arbitration.'' Colley's answering letter, dated Sep-
tember 29, asserted that Respondent ``believe[s] that an error
has been made''; that Respondent ``has not been licensed to
do construction work in Nevada and is not presently engaged
in any such work within the state.''Wiggins rejoined by letter dated October 3, stating thatLocal 1827 ``does not and cannot accept [Colley's] letter ofSeptember 29 as a proper answer or resolution'' of the griev-
ance; that it is Local 1827's ``understanding'' that Respond-
ent and Webb of California ``are in fact one and the same
company''; and that, the Round Mountain project being
``within the jurisdiction of'' Local 1827, Respondent ``is
conducting its operations without regard for its contractual
obligations.''Wiggins' letter continued:[T]o fulfill our responsibilities as bargaining agent,and to facilitate the handling of our grievance ... we

must obtain information concerning the exact relation-
ship between [Respondent and Webb of California]. En-
closed herewith is a questionnaire which we request
you complete.....[I]f we have not heard from you within 15 days ofthe date of this letter, we will be forced to proceed to
the courts to compel arbitration.The questionnaire consisted of 75 questions. They calledfor such information as the identities of Respondent's and
Webb of California's officers, directors, and stockholders; of
those who ``establish or otherwise control labor relations pol-
icy'' for each; of their customers; of their ``legal counsel in
labor relations matters''; of their accountants, bookkeepers,
and payroll preparers; and of their insurance carriers. The
questionnaire also asked, among other things, for the details
of any ``equipment transactions,'' transfers of personnel and
funds, or subcontracting between the two; their taxpayer
identification and contractor license numbers; the where-
abouts of their bank accounts and accounting, corporate, and
other records; all of their office locations; and the geographi-
cal areas where each does business.Colley replied by letter dated October 13, stating in part:We do not accept Local 1827's assertions ... that
[Respondent] is in violation of its ... Agreement, that

[Respondent] and [Webb of California] are not separate
and independent companies, that [Respondent] is per-
forming work on the Round Mountain project contrary
to the terms of the ... Agreement 
and we decline toprovide the information that [Local 1827] requests.[Emphasis added.]Colley's letter added that Webb of California is the con-tractor on the Round Mountain project; and closed that,
while Respondent stood ``ready to further discuss the Round
Mountain grievance with representatives of Local 1827 or
... national representatives to resolve this matter,'' he

``note[d] that the [1970] Agreement does not provide for
grievances or arbitration.''The parties stipulated that the information sought by Local1827 ``is presumptively relevant ... if, in fact, a collective-

bargaining relationship existed between'' them.The Standard International Agreement contained neither anexpiration date, nor a procedure by which it could be modi-
fied or terminated. By letter dated August 15, 1988, to signa-
tory employers, the United Brotherhood's general president
stated that the United Brotherhood had ``developed'' a re-
vised agreement, which was enclosed; that it would ``replace
the previous version''; and that:Contractors who fail to execute and return this revisedAgreement within sixty (60) days will no longer be
considered active signatories to the Standard Agreement
upon completion of all projects in progress at this time,
and will be required to sign locally in each area where
work is performed in the future.Respondent did not execute and return the revised agree-ment.5 321JERVIS B. WEBB CO.6290 NLRB 575, 577 (1988), quoting from D&B Masonry
, 275 NLRB1403, 1408 (1985).7See, in addition to Stack Electric and D&B Masonry
, supra fn. 6, ToddBldg. Co., JD±(SF)±64±(1988), a case nearly identical to the present, in whichAdministrative Law Judge Richard D. Taplitz concluded that a violation had
not occurred. I am administratively advised that no one excepted to Judge
Taplitz' decision.B. ConclusionAs noted, the General Counsel does not contend, nor doesthe record show, that Respondent and Webb of California are
so interrelated that the latter's Round Mountain employees
were employees of Respondent for purposes of the Act, or
that Respondent, in its own name, has ever performed bar-
gaining unit work at Round Mountain or anywhere else in
the jurisdiction of Local 1827.An employer's duty to bargain, even if it is partly to alabor agreement, including that to provide information on the
request of the union party to that agreement, cannot exist un-
less at least two employees are regularly in the unit. As the
Board stated in Stack Electric:6It is settled that if an employer employs one or fewerunit employees on a permanent basis that the employer,
without violating Section 8(a)(5) of the Act, may with-draw recognition from a union, repudiate its contractwith the union, or unilaterally change employees' terms
and conditions of employment without affording a
union an opportunity to bargain.I therefore conclude, on the record before me, that Re-spondent was under no obligation to bargain with Local
1827, and that it consequently did not violate the Act as al-
leged by rejecting Local 1827's request for information.7CONCLUSIONOF
LAWRespondent, Jervis B. Webb Company, did not violate theAct as alleged.[Recommended Order for dismissal omitted from publica-tion.]